Citation Nr: 1413822	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  10-03 766	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to higher initial evaluations for posttraumatic stress disorder (PTSD), rated as noncompensably disabling from May 23, 2007 to September 10, 2007, as 30 percent disabling from September 11, 2007 to July 24, 2008, as 50 percent disabling from July 25, 2008 to March 16, 2009, and as 100 percent disabling from March 17, 2009.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran served on active duty from August 2001 to April 2002, from April 2003 to March 2004, and from January 2006 to May 2007.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that partially granted the claim of entitlement to a higher initial evaluation for PTSD, rated as noncompensably disabling from May 23, 2007 to September 10, 2007, as 30 percent disabling from September 11, 2007 to July 24, 2008, as 50 percent disabling from July 25, 2008 to March 16, 2009, and as 100 percent disabling from March 17, 2009.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the December 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the April 2012 Board decision is vacated. 



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




